



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Davies, 2017 ONCA 467

DATE: 20170607

DOCKET: C61887

Hoy A.C.J.O., Feldman and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Victor James Paul Davies

Appellant

Alexander Ostroff, for the appellant

Shawn Porter, for the respondent

Heard: May 9, 2017

On appeal from the sentence imposed on August 7, 2015 by
    Justice Robert B. Reid of the Superior Court of Justice, sitting with a jury.

REASONS FOR DECISION

[1]

A jury convicted the appellant of robbery, use
    of an imitation firearm, and masking his face. He was sentenced to a global
    sentence of twelve years imprisonment: ten years for the robbery, two years
    (consecutive) for the use of an imitation firearm, and one year (concurrent)
    for masking his face. He seeks leave to appeal his sentence and, if leave is
    granted, he seeks to rely on fresh evidence.

[2]

The fresh evidence describes the appellants
    personal history. He was taken into child protection as a young child, declared
    a Crown ward, and placed at St. Johns Training School. While there, he was the
    victim of physical and sexual abuse.

[3]

The Crown concedes that the sentencing judge
    committed an error in principle by sentencing the appellant, who represented
    himself at the sentencing hearing, without obtaining or considering information
    about his personal circumstances. Accordingly, leave to appeal sentence is
    granted and the fresh evidence is admitted.

[4]

The Crown argues that notwithstanding the fresh
    evidence, the sentence imposed at trial remains fit, having regard to the
    appellants lengthy record, which includes previous convictions for robbery and
    firearm offences. The Crown submits that the sentence appeal should therefore be
    dismissed.

[5]

We do not agree. In our view, the sentencing
    judges error in principle impacted the sentence he imposed. The fitness of a
    sentence depends not only on the seriousness of the crime and its consequences,
    but also on the moral blameworthiness of the offender:
R. v. Lacasse
, [2015] 3 S.C.R. 1089. The appellants personal circumstances
    inform the question of moral blameworthiness and are not reflected in the
    sentence that was imposed.

[6]

The appeal is allowed and the sentence is
    reduced  as requested by the appellant - to a global sentence of ten years
    imprisonment: eight years for the robbery, two years (consecutive) for the
    firearm offence, and one year (concurrent) for masking his face. We make no
    change to the credit granted for pre-sentence custody.

Alexandra
    Hoy A.C.J.O.

K.
    Feldman J.A.

M.L.
    Benotto J.A.


